DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-27 and 29-34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims are of improper dependent form for failing to further limit the subject matter of the claim upon which they depend and for failing to include all the limitations of the claim upon which it depends. The claims depend from the cancelled claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitajima et al (US 5,549,798).
Kitajima et al teach an apparatus and a method as claimed.
The apparatus comprises:
An electrochemical cell 1 comprising an anode 1a in an anode chamber and a cathode 1b in the cathode chamber.
The anode and cathode chambers are disclosed as separated by the membrane 1c.
The anode chamber is disclosed as comprising an inlet to receive the anode chamber feedstock at least from 7-1.
The cathode chamber is disclosed as comprising an inlet to receive the cathode chamber feedstock at least from 16-2.
The apparatus also comprises anode chamber feedstock source 7-1.
The apparatus also comprises cathode chamber feedstock source 16-2.
See at least Figure 20 and the related description.
See also Figures 3-5 and the related description.
The method is illustrated at least by the Figure 20 and the related description.
The method comprises feeding anode chamber with anode chamber feedstock consisting essentially of water from 7-1.
The method also comprises feeding cathode chamber with cathode chamber feedstock consisting essentially of solution of ammonia from 16-2.
The method further comprises voltage to the anode and cathode to form rinsing liquid in the cathode chamber. 
Providing ammonia water to the cathode feedstock is disclosed at least at column 10, line 61 – column 11, line 35.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to apparatuses and methods for producing cathode and anode water for treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711